                                             Case 4:19-cv-05647-HSG Document 75 Filed 03/05/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        SCOTT W. JEFFERY, et al.,                      Case No. 19-cv-05647-HSG
                                   8                     Plaintiffs,                       CORRECTED AMENDED
                                                                                           SCHEDULING ORDER
                                   9               v.
                                                                                           Re: Dkt. No. 72
                                  10        DRIVEN BRANDS, INC., et al.,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13            On March 3, 2021, the parties submitted a proposed schedule resetting the applicable case

                                  14   deadlines. Having considered the parties’ proposals, see Dkt. No. 72, the Court RESETS the

                                  15   following deadlines pursuant to Federal Rule of Civil Procedure 16 and Civil Local Rule 16-10:

                                  16
                                                                    Event                                  Deadline
                                  17             Close of Fact Discovery                        May 17, 2021
                                  18             Exchange of Opening Expert Reports             May 7, 2021

                                  19             Exchange of Rebuttal Expert Reports            June 28, 2021
                                                 Close of Expert Discovery                      July 15, 2021
                                  20
                                                 Dispositive Motion Hearing Deadline            August 5, 2021 at 2:00 p.m.
                                  21
                                                 Pretrial Conference                            November 16, 2021 at 3:00 p.m.
                                  22             Bench Trial (5 days)                           December 6, 2021, at 8:30 a.m.
                                  23

                                  24   //
                                  25   //
                                  26   //
                                  27   //
                                  28   //
                                             Case 4:19-cv-05647-HSG Document 75 Filed 03/05/21 Page 2 of 2




                                   1             These dates may only be altered by order of the Court and only upon a showing of good

                                   2   cause. The parties are directed to review and comply with this Court’s standing orders. This order

                                   3   terminates Dkt. No. 72.1

                                   4             IT IS SO ORDERED.

                                   5   Dated: 3/5/2021

                                   6                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                   7                                                     United States District Judge
                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   1
                                           This Order was revised to include the original case caption.
                                                                                           2
